Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
Prior art was not found that explicitly teaches or fairly suggests “in response to the primary cache being created, sending a first request to a hardware management module in the storage system to obtain first information about a first virtual disk in the storage system, wherein the storage system comprises at least one physical disk having a plurality of extents, the plurality of extents comprise a first group of extents for creating a first disk array, and the first virtual disk is created by the hardware management module based on at least one spare extent from the first group of extents, the at least one spare extent from the first group of extents being reserved for rebuilding the first disk array” in combination with “in response to receiving the first information from the hardware management module, creating a secondary cache using the first virtual disk” and “in response to an available capacity of the primary cache being below a predetermined threshold, flushing at least one cache page in the primary cache to the secondary cache”, as outlined in independent claims 1, 12, and 23.
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
These limitations are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The examiner notes that Rajasekaran (U.S. Patent Application Publication No. 2014/0201442) discloses storing data in a cache until a threshold level is reached and then storing in a second cache (data is stored in the cache region until the data storage threshold is met (Block 330), [0023], The .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.